DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:  
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Irradiation means in claims 1, 4, and 8
Image signal generation means in claim 1 and 8
Storage means in claim 1
Spectral image generation means in claims 1, 2, 6, 7, and 8
Means for correcting in claims 1, 2, 6, and 7
a means for causing the rotary member to rotate and sequentially inserting the plurality of light transmission regions into an optical path of the light in claim 4 
a means for sequentially emitting in claim 4
a means for dividing in claims 6 and 7
means for generating in claims 1, 6, 7, and 8
means for subtracting in claim 7
means for calculating in claim 8 

Interpreted as
“a lamp; a rotary filter portion; and a light condenser lens”, as seen in Applicant’s spec [0018]
“driver signal processing circuit 110”, as seen in Applicant’s spec [0018] 
“a correction value memory 220F” (para 0018)
the above- described spectral image generation means preferably includes: a hemoglobin concentration calculation circuit; an oxygen saturation calculation circuit; and an image processing circuit
“spectral image generation means” as seen in Applicant’s spec [0013]
“controller” as seen in Applicant’s spec [0055]
“a lamp”
“spectral image generation means- the above- described spectral image generation means preferably includes: a hemoglobin concentration calculation circuit; an oxygen saturation calculation circuit; and an image processing circuit” as seen in Applicant’s spec [0012]
“spectral image generation means” the above- described spectral image generation means preferably includes: a hemoglobin concentration calculation circuit; an oxygen saturation calculation circuit; and an image processing circuit” as seen in Applicant’s spec
“spectral image generation means” the above- described spectral image generation means preferably includes: a hemoglobin concentration calculation circuit; an oxygen saturation calculation circuit; and an image processing circuit” as seen in Applicant’s spec [0013]
“spectral image generation means” the above- described spectral image generation means preferably includes: a hemoglobin concentration calculation circuit; an oxygen saturation calculation circuit; and an image processing circuit” as seen in Applicant’s spec [0014]


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2015039617 A to Shiraishi (all citations from translation provided). 
Regarding claim 1, Shiraishi discloses an electronic endoscope system (Fig. 1- endoscope system 10) comprising: 
an irradiation means for sequentially irradiating a subject with a plurality of types of irradiation light having different spectrums (Fig. 2- light sources 34 and 36; see [0028]); 
an image signal generation means (Fig. 2- processor device 16) for sequentially taking images of the subject sequentially irradiated with the plurality of types of irradiation light (see [0114]- red light, green light, and blue light are sequentially irradiated to the specimen… The signal and … image signal are sequentially output), and generating image signals of the subject ([0009] - first image signal and the second image signal) irradiated with the respective types of irradiation light ([0009]-The light source device irradiates the first signal light and the second signal light to the sample) as image signals of a plurality of systems ([0026] - the normal observation mode is a mode in which a normal light image obtained… The special observation mode is a mode in which an oxygen saturation image obtained);
a storage means (Fig. 18 - correction unit 211) having a predetermined correction value stored therein in advance (see [0092]- A correction coefficient is stored); and 
a spectral image generation means (Fig. 18 - oxygen saturation calculation unit 214; [0126]- other biological function information such as an oxygenated hemoglobin index to be obtained or a reduced hemoglobin index obtained from “blood volume × (1−oxygen saturation) (%)” may be calculated; Fig. 1 - processor unit 16) for generating a spectral image ([0029]- the case of the special observation mode, the first blue laser light source 34 and the second blue laser light source 36 are alternately turned on at one frame intervals, and the first blue laser light and the second blue laser light alternate) indicating a distribution of a feature amount of the subject ([0023]- calculate and display the distribution of oxygen saturation), the feature amount being determinable based on image signals of at least two systems among the image signals of the plurality of systems ([0009]- The oxygen saturation calculation unit calculates the oxygen saturation of the sample based on the signal ratio between the first image signal and the second image signal), wherein, 
the spectral image generation means includes means for correcting an image signal of at least one system among the image signals of the at least two systems ([0014]- The correction unit corrects the first image signal and the second image signal), when generating the spectral (see [0016]- The correction unit preferably includes, for example, a correction coefficient table… the correction coefficient corresponding to the difference between the amplitudes of the first image signal and the second image signal is calculated with reference to the correction coefficient table).
Regarding claim 4, modified Shiraishi teaches the electronic endoscope system according to claim 1, and Shiraishi further discloses wherein 
the irradiation means includes: 
a light source for emitting light (Fig. 2- light sources 34 and 36); 
a rotary member (Fig. 27- rotary filter 402) in which a plurality of light transmission regions having different transmission bands are arranged side by side in a circumferential direction (Fig. 27-R filter 411a, G filter 411b, B filter 411c).
a means for causing the rotary member to rotate and sequentially inserting the plurality of light transmission regions into an optical path of the light in order to sequentially take out the plurality of types of irradiation light having different spectrums from the light (Fig. 26-rotation filter control unit 403; The signal and B image signal are sequentially output); and 
a means for sequentially emitting, toward the subject, the plurality of types of irradiation light that are sequentially taken out (see [0114]- red light, green light, and blue light are sequentially irradiated to the specimen according to the transmitted filter).
Regarding claim 14, Shiraishi discloses an electronic endoscope system (Fig. 1- endoscope system 10) comprising: 
(Fig. 2- light sources 34 and 36; see [0028]); 
a driver signal processing circuit (Fig. 1 - processor unit 16) configured to sequentially take images of the subject sequentially irradiated with the plurality of types of irradiation light ([0114] - red light, green light, and blue light are sequentially irradiated to the specimen), and to generate image signals of the subject irradiated with the respective types of irradiation light as image signals of a plurality of systems; 
a memory having a predetermined correction value stored therein in advance (Fig. 19 - correction unit 211, correction coefficients α, correction coefficient β); 
a calculation circuit configured to correct an image signal of at least one system among the image signals of the at least two systems, based on the correction value stored in advance in the memory, to produce a corrected image signal (Fig. 8 -oxygen saturation calculation unit 83; [0009]- The oxygen saturation calculation unit calculates the oxygen saturation of the sample based on the signal ratio between the first image signal and the second image signal); and 
an image processing circuit configured to generate a spectral image indicating a distribution of a feature amount of the subject ([0023]- calculate and display the distribution of oxygen saturation), the feature amount being determinable based on image signals ([0009]- The oxygen saturation calculation unit calculates the oxygen saturation of the sample based on the signal ratio between the first image signal and the second image signal), including the corrected image signal, of at least two systems among the image signals of the plurality of systems (([0014]- The correction unit corrects the first image signal and the second image signal;[0019]- The image generation step generates an oxygen saturation image representing the oxygen saturation of the sample based on the oxygen saturation corrected in the correction step.
Regarding claim 17, modified Shiraishi teaches the claimed invention as discussed above concerning claim 14, and Shiraishi further discloses wherein the irradiation assembly includes: 
a light source configured to emit light (Fig. 2- light sources 34 and 36); 
a rotary member in which a plurality of light transmission regions having different transmission bands are arranged side by side in a circumferential direction (Fig. 27- rotary filter 402); 
a motor arranged to cause the rotary member to rotate and to sequentially insert the plurality of light transmission regions into an optical path of the light in order to sequentially take out the plurality of types of irradiation light having different spectrums from the light (Fig. 26-rotation filter control unit 403); and 
a light carrying bundle arranged to sequentially emit, toward the subject, the plurality of types of irradiation light that are sequentially taken out (Fig. 26-light guide 41).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2, 3, 8, 9, 15, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over US JP2015039617A to Shiraishi in further view of  US 20110017923 A1 to Kubo et al. (hereinafter "Kubo").
 Regarding claim 2, Shiraishi discloses the electronic endoscope system according to claim 1, and Shiraishi further discloses wherein 
the correction value is a value calculated in advance based on a ratio between values of a specific pair of image signals among the image signals of the at least two systems (see [0011-0016] - The correction unit corrects the first image signal and the second image signal; ([0009]- The oxygen saturation calculation unit calculates the oxygen saturation of the sample based on the signal ratio between the first image signal and the second image signal); and 
the spectral image generation means includes means for correcting one image signal among the specific pair of image signals, when generating the spectral image ([0014]-the image generation unit generates an oxygen saturation image) based on the image signals of the at least two systems, based on the correction value ([0014]- the correction unit …generates a first corrected image signal and a second corrected image signal… the correction coefficient corresponding to the difference between the amplitudes of the first image signal and the second image signal is calculated with reference to the correction coefficient table.
Shiraishi does not expressly teach a ratio between luminance values of a specific pair of image signals among the image signals of the at least two systems.
Kubo teaches of an analogous endoscopic device wherein the correction value is a value calculated in advance based on a ratio between luminance values of a specific pair of image (claim 8 - the correction value corresponds to a ratio of the luminance value of the first spectral image to the luminance value of the second spectral image).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Shiraishi to include a ratio between luminance value, as seen in the teachings above of Kubo. It would have been advantageous to make the combination in order to calculate a correction value based on a first spectral image obtained by picking up an image of the object to be examined ([0009] of Kubo).
The modified device of Shiraishi in further view of Kubo will hereinafter be referred to as modified Shiraishi.
Regarding claim 3, modified Shiraishi teaches the claimed invention as discussed above concerning claim 2, and but modified Shiraishi does not expressly teach wherein 
	the correction value is a correction value set so that a ratio between luminance values of the specific pair of image signals equals a predetermined target ratio, the luminance values of the specific pair of image signals being yielded when images are taken of a reference subject irradiated with the plurality of types of irradiation light.
However, Kubo teaches of an analogous endoscopic device wherein the correction value is a correction value set so that a ratio between luminance values of the specific pair of image signals equals a predetermined target ratio, the luminance values of the specific pair of image signals being yielded when images are taken of a reference subject irradiated with the plurality of types of irradiation light (see[0046]; (claim 8 - the correction value corresponds to a ratio of the luminance value of the first spectral image to the luminance value of the second spectral image).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Shiraishi to correction value, as seen in the teachings above of Kubo. It would have been advantageous to make the combination in order to calculate a correction value based on a first spectral image obtained by picking up an image of the object to be examined ([0009] of Kubo).
Regarding claim 8, Shiraishi discloses an electronic endoscope system (Fig. 1- endoscope system 10)  comprising: 
an irradiation means for sequentially irradiating a subject with a plurality of types of irradiation light having different spectrums (Fig. 2- light sources 34 and 36; see [0028]); 
an image signal generation means for sequentially taking images of the subject sequentially irradiated with the plurality of types of irradiation light (see [0114]- red light, green light, and blue light are sequentially irradiated to the specimen… The signal and … image signal are sequentially output), and generating image signals of the subject ([0009] - first image signal and the second image signal) irradiated with the respective types of irradiation light ([0009]-The light source device irradiates the first signal light and the second signal light to the sample) as image signals of a plurality of systems ([0026] - the normal observation mode is a mode in which a normal light image obtained… The special observation mode is a mode in which an oxygen saturation image obtained); and 
a spectral image generation means for generating a spectral image indicating a distribution of a feature amount of the subject (Fig. 18 - oxygen saturation calculation unit 214; [0126]- other biological function information such as an oxygenated hemoglobin index to be obtained or a reduced hemoglobin index obtained from “blood volume × (1−oxygen saturation) (%)” may be calculated; Fig. 1 - processor unit 16) , the feature amount being determinable ([0009]- The oxygen saturation calculation unit calculates the oxygen saturation of the sample based on the signal ratio between the first image signal and the second image signal), wherein 
the spectral image generation means includes means for calculating the feature amount by correcting one of the image signals of the at least two systems based on a predetermined correction value (Fig. 8 - The oxygen saturation calculation unit; see [0009]), and 
the predetermined correction value is a correction value set so that a ratio between values of reference image signals of the at least two systems equals a predetermined target ratio (see [0016] - correction coefficient table; ([0009]- The oxygen saturation calculation unit calculates the oxygen saturation of the sample based on the signal ratio between the first image signal and the second image signal), the reference image signals of the at least two systems being yielded when images are taken of a reference subject irradiated with the irradiation light (see [0017]- a light source device for irradiating a subject with a first signal light and a second signal light, imaging the subject).
Shiraishi does not expressly teach a ratio between luminance values.
Kubo teaches of an analogous endoscopic device wherein the correction value is a value calculated in advance based on a ratio between luminance values of a specific pair of image signals among the image signals of the at least two systems (claim 8 - the correction value corresponds to a ratio of the luminance value of the first spectral image to the luminance value of the second spectral image).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Shiraishi to include a ratio between ([0009] of Kubo).
The modified device of Shiraishi in further view of Kubo will hereinafter be referred to as modified Shiraishi.
Regarding claim 9, modified Shiraishi teaches the claimed invention as discussed above concerning claim 8, and Shiraishi further discloses wherein 
the feature amount ([0023] - calculate and display the distribution of oxygen saturation) is an amount determinable based on a ratio between luminance values of the image signals of the at least two systems ([0009] - The oxygen saturation calculation unit calculates the oxygen saturation of the sample based on the signal ratio between the first image signal and the second image signal).
Modified Shiraishi does not expressly teach a ratio between luminance values of the image signals.
Kubo teaches of an analogous endoscopic device wherein the correction value is a value calculated in advance based on a ratio between luminance values of a specific pair of image signals among the image signals of the at least two systems (claim 8 - the correction value corresponds to a ratio of the luminance value of the first spectral image to the luminance value of the second spectral image).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Shiraishi to include a ratio between luminance value, as seen in the teachings above of Kubo. It would have been advantageous to ([0009] of Kubo).
Regarding claim 15, modified Shiraishi teaches the claimed invention as discussed above concerning claim 14, and Shiraishi further discloses wherein 
the correction value is a value calculated in advance (Fig. 19- correction coefficient table 211) based on a ratio between luminance values of a specific pair of image signals among the image signals of the at least two systems (see [0011-0016] - The correction unit corrects the first image signal and the second image signal;[0009]- The oxygen saturation calculation unit calculates the oxygen saturation of the sample based on the signal ratio between the first image signal and the second image signal), and the calculation circuit is configured to correct one image signal among the specific pair of image signals to produce the corrected image signal (Fig. 8 -oxygen saturation calculation unit 83; [0088]- correcting the image signal used for calculating the oxygen saturation and calculating the oxygen saturation using the corrected image signal).
56. Shiraishi does not expressly teach the correction value is a value calculated based on a ratio between luminance values
Kubo teaches of an analogous endoscopic device wherein the correction value is a value calculated in advance based on a ratio between luminance values of a specific pair of image signals among the image signals of the at least two systems (claim 8 - the correction value corresponds to a ratio of the luminance value of the first spectral image to the luminance value of the second spectral image).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Shiraishi to include a ratio between ([0009] of Kubo).
Regarding claim 16, modified Shiraishi teaches the claimed invention as discussed above concerning claim 15, and but modified Shiraishi does not expressly teach 
wherein the correction value is a correction value set so that a ratio between luminance values of the specific pair of image signals equals a predetermined target ratio, the luminance values of the specific pair of image signals being yielded when images are taken of a reference subject irradiated with the plurality of types of irradiation light. 
However, Kubo teaches of an analogous endoscopic device wherein the correction value is a correction value set so that a ratio between luminance values of the specific pair of image signals equals a predetermined target ratio, the luminance values of the specific pair of image signals being yielded when images are taken of a reference subject irradiated with the plurality of types of irradiation light.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Shiraishi to correction value, as seen in the teachings above of Kubo. It would have been advantageous to make the combination in order to calculate a correction value based on a first spectral image obtained by picking up an image of the object to be examined ([0009] of Kubo).
Regarding claim 18, modified Shiraishi the claimed invention as discussed above concerning claim 17, and Shiraishi further discloses wherein 
the feature amount ([0023] - calculate and display the distribution of oxygen saturation) is an amount determinable based on a ratio between values of the image signals of the at least ([0009] - The oxygen saturation calculation unit calculates the oxygen saturation of the sample based on the signal ratio between the first image signal and the second image signal).
Modified Shiraishi does not expressly teach a ratio between luminance values of the image signals.
Kubo teaches of an analogous endoscopic device including a ratio between luminance values of the image signals (claim 8 - the correction value corresponds to a ratio of the luminance value of the first spectral image to the luminance value of the second spectral image).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Shiraishi to include a ratio between luminance value, as seen in the teachings above of Kubo. It would have been advantageous to make the combination in order to calculate a correction value based on a first spectral image obtained by picking up an image of the object to be examined ([0009] of Kubo).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US JP2015039617A to Shiraishi in further view of  JP2012045266A to Yamaguchi and U.S. Publication No. 2015/0119722 to Kaneko et al.

Regarding claim 5, modified Shiraishi teaches the electronic endoscope system according to claim 4, and Shiraishi further discloses wherein the plurality of light transmission regions are optical filters that are arranged in the rotary member (Fig. 27 - rotary filter 402), the optical filters including: a first filter having a first transmission band (Fig. 27 - R filter 411a), a second filter having a second transmission band (Fig. 27 - G filter 411b).
Modified Shiraishi does not expressly teach 
the first transmission band being included within a wavelength band of 520 nm to 590 nm; 

a filter that transmits white light.
However, Yamaguchi teaches of an analogous endoscopic device including the plurality of light transmission regions are optical filters that are arranged in the rotary member (see [0025]; Fig. 3- first blue narrowband light transmission filter 65, second blue narrow-band light transmission filter 66, first green narrowband light transmission filter 67, second green narrowband light transmission filter 68), the optical filters including: 
a first filter having a first transmission band (Fig. 3 – second green narrowband light Gn2), the first transmission band being included within a wavelength band of 520 nm to 590 nm (Fig. 5B – Gn2); 
a second filter having a second transmission band (Fig. 3 – first green narrow-band light Gn1), the second transmission band being included within the wavelength band of 520 nm to 590 nm and being narrower than the first transmission band (Fig. 5B – Gn2); 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Shiraishi to include a filter and second filter as seen above in the teachings of Yamaguchi. It would have been advantageous to make the combination in order to transmit the required light ([0013] of Yamaguchi)
Additionally, Kaneko teaches of an analogous endoscopic device including a filter that transmits white light (Fig. 36 - rotary filter 114; see [0240] - The rotary filter 114 includes a white light filter… white light filter transmits a white light).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Shiraishi to include a filter ([0240] of Kaneko).
The modified device of modified Shiraishi as modified by Yamaguchi and Kaneko will hereinafter be referred to as modified Shiraishi.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US JP2015039617A to Shiraishi in further view of WO2014192781A1 to Chiba.
Regarding claim 10, Shiraishi teaches the claimed invention as discussed above concerning claim 1, but Shiraishi does not expressly teach wherein 
a wavelength band of one type of irradiation light, among the plurality of types of irradiation light, is demarcated from a wavelength band of another type of irradiation light, among the multiple types of irradiation, by an isosbestic point corresponding to a switch between levels of a spectral waveform of light absorbance of oxygenated hemoglobin and a spectral waveform of light absorbance of reduced hemoglobin.
However, Chiba teaches of an analogous endoscopic device wherein a wavelength band of one type of irradiation light (Fig. 1- absorption peak P1; [0028]- oxygenated hemoglobin has an absorption peak P1 having a wavelength of about 542 nm), among the plurality of types of irradiation light (Fig. 1; see [0028]- in the Q band, oxygenated hemoglobin and reduced hemoglobin have different peak wavelengths from each other), is demarcated from a wavelength band of another type of irradiation light (Fig. 1; Abstract- first wavelength band demarcated by the first isosbestic point), among the multiple types of irradiation (Fig. 1), by an isosbestic point (Fig. 1 – isosbestic point E1) corresponding to a switch between levels of a spectral waveform of light absorbance of oxygenated hemoglobin and a spectral waveform of light absorbance of ([0019]- the two types of biological substances may be oxygenated hemoglobin and reduced hemoglobin).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Shiraishi to include the wavelength band of Chiba. It would have been advantageous to make the combination in order to acquire image information representing the distribution of a biological substance such as oxygen saturation distribution in a short time ([0007] of Chiba)
The modified device of Shiraishi in further view of Chiba will hereinafter be referred to as modified Shiraishi.
Regarding claim 11, modified Shiraishi teaches the claimed invention as discussed above concerning claim 10, but modified Shiraishi does not expressly teach wherein a wavelength band of one type of irradiation light, among the multiple types of irradiation light, is included within a wavelength band between isosbestic points that are adjacent in a wavelength direction, among a plurality of isosbestic points corresponding to a switch between levels of the spectral waveform of light absorbance of oxygenated hemoglobin and the spectral waveform of light absorbance of reduced hemoglobin.
However, Chiba teaches of an analogous endoscopic device wherein a wavelength band of one type of irradiation light (Fig. 1- absorption peak P1; [0028]- oxygenated hemoglobin has an absorption peak P1 having a wavelength of about 542 nm), among the multiple types of irradiation light (Fig. 1; see [0028]- in the Q band, oxygenated hemoglobin and reduced hemoglobin have different peak wavelengths from each other)is included within a wavelength band between isosbestic points that are adjacent in a wavelength direction (see [0029]- also, between adjacent isosbestic points, hemoglobin absorption varies), among a plurality of (Fig. 1 -  isosbestic points E 1, E2, E3, and E4) corresponding to a switch between levels of the spectral waveform of light absorbance of oxygenated hemoglobin and the spectral waveform of light absorbance of reduced hemoglobin (Fig. 1; [0019]- the two types of biological substances may be oxygenated hemoglobin and reduced hemoglobin).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Shiraishi to include the wavelength band of Chiba. It would have been advantageous to make the combination in order to acquire image information representing the distribution of a biological substance such as oxygen saturation distribution in a short time ([0007] of Chiba)
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US JP2015039617A to Shiraishi in further view of  US 20110017923 A1 to Kubo et al. (hereinafter "Kubo") and WO2014192781A1 to Chiba.
Regarding claim 12, modified Shiraishi teaches the claimed invention as discussed above concerning claim 8, but modified Shiraishi does not expressly teach wherein a wavelength band of one type of irradiation light, among the plurality of types of irradiation light, is demarcated from a wavelength band of another type of irradiation light, among the multiple types of irradiation light, by an isosbestic point corresponding to a switch between levels of a spectral waveform of light absorbance of oxygenated hemoglobin and a spectral waveform of light absorbance of reduced hemoglobin.
However, Chiba teaches of an analogous endoscopic device including a wavelength band of one type of irradiation light (Fig. 1- absorption peak P1; [0028]- oxygenated hemoglobin has an absorption peak P1 having a wavelength of about 542 nm), among the plurality of types of irradiation light (Fig. 1; see [0028]- in the Q band, oxygenated hemoglobin and reduced hemoglobin have different peak wavelengths from each other), is demarcated from a wavelength band of another type of irradiation light (Fig. 1; Abstract- first wavelength band demarcated by the first isosbestic point), among the multiple types of irradiation light (Fig. 1), by an isosbestic point (Fig. 1 – isosbestic point E1) corresponding to a switch between levels of a spectral waveform of light absorbance of oxygenated hemoglobin and a spectral waveform of light absorbance of reduced hemoglobin ([0019]- the two types of biological substances may be oxygenated hemoglobin and reduced hemoglobin). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Shiraishi to include the wavelength band of Chiba. It would have been advantageous to make the combination in order to acquire image information representing the distribution of a biological substance such as oxygen saturation distribution in a short time ([0007] of Chiba)
Regarding claim 13, modified Shiraishi teaches the claimed invention as discussed above concerning claim 12, and modified Shiraishi does not expressly teach wherein a wavelength band of one type of irradiation light, among the multiple types of irradiation light, is included within a wavelength band between isosbestic points that are adjacent in a wavelength direction, among a plurality of isosbestic points corresponding to a switch between levels of the spectral waveform of light absorbance of oxygenated hemoglobin and the spectral waveform of light absorbance of reduced hemoglobin.
However, Chiba teaches of an analogous endoscopic device wherein wavelength band of one type of irradiation light (Fig. 1- absorption peak P1; [0028]- oxygenated hemoglobin has an absorption peak P1 having a wavelength of about 542 nm), among the multiple types of irradiation light (Fig. 1; see [0028]- in the Q band, oxygenated hemoglobin and reduced hemoglobin have different peak wavelengths from each other), is included within a wavelength band between isosbestic points that are adjacent in a wavelength direction (see [0029]- also, between adjacent isosbestic points, hemoglobin absorption varies), among a plurality of isosbestic points (Fig. 1 -  isosbestic points E 1, E2, E3, and E4) corresponding to a switch between levels of the spectral waveform of light absorbance of oxygenated hemoglobin and the spectral waveform of light absorbance of reduced hemoglobin (Fig. 1; [0019]- the two types of biological substances may be oxygenated hemoglobin and reduced hemoglobin).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Shiraishi to include the wavelength band of Chiba. It would have been advantageous to make the combination in order to acquire image information representing the distribution of a biological substance such as oxygen saturation distribution in a short time ([0007] of Chiba)
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US JP2015039617A to Shiraishi in further view of WO2014192781A1 to Chiba.
Regarding claim 19, Shiraishi teaches the claimed invention as discussed above concerning claim 14, and Shiraishi does not expressly teach wherein
a wavelength band of one type of irradiation light, among the plurality of types of irradiation light, is demarcated from a wavelength band of another type of irradiation light, among the multiple types of irradiation light, by an isosbestic point corresponding to a switch between levels of a spectral waveform of light absorbance of oxygenated hemoglobin and a spectral waveform of light absorbance of reduced hemoglobin. 
However, Chiba teaches of an analogous endoscopic device a wavelength band of one type of irradiation light (Fig. 1- absorption peak P1; [0028]- oxygenated hemoglobin has an absorption peak P1 having a wavelength of about 542 nm) , among the plurality of types of irradiation light (Fig. 1; see [0028]- in the Q band, oxygenated hemoglobin and reduced hemoglobin have different peak wavelengths from each other), is demarcated from a wavelength band of another type of irradiation light (Fig. 1; Abstract- first wavelength band demarcated by the first isosbestic point), among the multiple types of irradiation light (Fig. 1), by an isosbestic point (Fig. 1 – isosbestic point E1) corresponding to a switch between levels of a spectral waveform of light absorbance of oxygenated hemoglobin and a spectral waveform of light absorbance of reduced hemoglobin ([0019]- the two types of biological substances may be oxygenated hemoglobin and reduced hemoglobin).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Shiraishi to include the wavelength band of Chiba. It would have been advantageous to make the combination in order to acquire image information representing the distribution of a biological substance such as oxygen saturation distribution in a short time ([0007] of Chiba).
Regarding claim 20, Shiraishi teaches the claimed invention as discussed above concerning claim 19, but Shiraishi does not expressly teach
wherein a wavelength band of one type of irradiation light, among the multiple types of irradiation light, is included within a wavelength band between isosbestic points that are adjacent in a wavelength direction, among a plurality of isosbestic points corresponding to a switch between levels of the spectral waveform of light absorbance of oxygenated hemoglobin and the spectral waveform of light absorbance of reduced hemoglobin. 
However, Chiba teaches of an analogous endoscopic device wherein a wavelength band of one type of irradiation light (Fig. 1- absorption peak P1; [0028]- oxygenated hemoglobin has an absorption peak P1 having a wavelength of about 542 nm), among the multiple types of irradiation light (Fig. 1; see [0028]- in the Q band, oxygenated hemoglobin and reduced hemoglobin have different peak wavelengths from each other), is included within a wavelength band between isosbestic points that are adjacent in a wavelength direction (see [0029]- also, between adjacent isosbestic points, hemoglobin absorption varies), among a plurality of isosbestic points (Fig. 1 -  isosbestic points E 1, E2, E3, and E4) corresponding to a switch between levels of the spectral waveform of light absorbance of oxygenated hemoglobin and the spectral waveform of light absorbance of reduced hemoglobin (Fig. 1; [0019]- the two types of biological substances may be oxygenated hemoglobin and reduced hemoglobin).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Shiraishi to include the wavelength band of Chiba. It would have been advantageous to make the combination in order to acquire image information representing the distribution of a biological substance such as oxygen saturation distribution in a short time ([0007] of Chiba).

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. HICKS whose telephone number is (571)272-2387.  The examiner can normally be reached on Monday-Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.H./Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795